DETAILED ACTION
Applicant’s 06/09/2021 response to the previous 12/09/2020 Office action has been considered and entered.

In Applicant’s 06/09/2021 response, several claims were amended and claims 35 and 36 were cancelled.  Accordingly claims 21-32, 34 and 37-40 are pending and have been examined on the merits.

This is the Second First Office Action on the Merits during examination and is directed towards claims 21-32, 34 and 37-40 as filed on 06/09/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest filing date is 01 January 2016 (20160101).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT3US1668925 filed 12/28/2016 which in turn claims priority to Provisional application 62/274222 filed 01 January 2016 (20160101).

Response to Amendments/Arguments
Applicant’s 06/09/2021 amendments to the claims and arguments in support thereof with respect to the rejection of the claims as set forth in said previous 12/09/2020 Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20140249693 A1 to Stark; James Alexander et al. (Stark), US 10502584 B1 to Suiter; Sean Patrick et al. (Suiter) and US 20160332739 A1 to Wong as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 39 and 40 are vague, indefinite and incomplete because they recite an improper “wherein-if-if not-then” clause without proper closure.  That is to say, the ”if the autonomous vehicle is determined not to be responding within acceptable parameters to effect the safe landing, switch to a velocity mitigation mode to slow an uncontrolled descent of the autonomous vehicle.” Which makes the claims vague in what is occurring “if not”, hence the metes and bounds of the claim are undefined.  Amending the claims to replace “if” with “when” would appear to overcome this rejection because the situation “if not” does not appear properly claimed.  It is the Examiners understanding that the condition of “if not” connotes “effecting a safe landing”, however this does not appear to be clearly claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-32, 34 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140249693 A1 to Stark; James Alexander et al. (Stark) in view of US 10502584 B1 to Suiter; Sean Patrick et al. (Suiter) and further in view of US 20160332739 A1 to Wong. 

Regarding claims 21, 39 and 40 Stark teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    531
    705
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    527
    774
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    505
    706
    media_image3.png
    Greyscale

and associated descriptive texts a flight control system and method of controlling an autonomous vehicle, comprising:  
2an airframe 220 in Fig. 2 above and para;
“[0040] At 209, the flight plans are provided to the ground station 210 (or ethereal fleet controller/computer or ground, control system (GCS) as used in FIG. 3). The system 200 further includes a number of UAVs 220 shown in the form of multicopters in this example. The multicopters 220 may be in groups/sets with set 222 shown to include two copters 223, set 224 including one copter, and set 226 includes four copters. These sets may act or function together, at least for a portion of a show or flight path, to perform a particular display or task.”  


“[0006] Due to their ease of both construction and control, multirotor aircraft are frequently used in model and radio control aircraft projects such as to provide a lower budget option for creating aerial photography and videos. In these implementations, the UAVs may carry as a payload one or more cameras and be remotely controlled to move over a targeted object or geographical area. Electronically controlled multicopters may be powered using a central lithium polymer or other battery driving brushless motors and propellers with control provided with an onboard flight controller/stabilization board selectively throttling the motors in response to control signals and that may be in communication with an operator (e.g., on the ground) using a radio controller unit.”; and  

4a flight control system 110 coupled to the airframe, the flight control system 5comprising a navigation engine configured to compute (computing) differences between 6current locations of the vehicle and a predetermined trajectory in Figures 1-3 and para;
“[0027] Collisions are currently handled by the ground station 110. It performs the following logic; (a) stores all GPS locations & headings from the UAVs 130 via the each channel 119; (b) calculates a "sphere of influence" on each UAV 130, e.g., a proximity distance to trigger a collision event, and, if a UAV 130 enters this sphere around a specific UAV 130, a collision event is triggered; (c) estimates the velocity of the vehicle based on location data; (d) determines through a nearest neighbor algorithm if a possible collision will occur; and (e) presents to the operator on a user interface provided on system 110 (or a monitor device linked to system 110) that a possible collision will occur between two vehicles 130.”, 

wherein the 7predetermined trajectory defines a path for the vehicle in three dimensional space 8as well as positions along the path at which the vehicle is expected to be at given 9times in para;
“[0032] Each multicopter 150 is shown to include one or more processors 152 that control operation of the two radios 154, 156 so as to process received data/signals on channel 117, 119 and to, as appropriate, store data in onboard memory 170. The processor 152 also may nm or execute code, programs, or software such as a local control module 160 to function to perform the UAV-control functions described herein. The memory 170 may be used to store a flight path 174 provided by the ground station 110 and to also store determined positions and telemetry data 178 (that may be provided to the ground station 119 as shown in memory 128). The telemetry data 178 may include a heartbeat (each UAV in fleet 130 indicates to the ground station that is operational or "alive"). The telemetry data 178 may further include a present position of the multicopter 150 (e.g., a three dimensional location in the airspace) and the present speed of the multicopter 150. Further, the telemetry data 178 may include the health of any monitored, components on the multicopter 150 and a battery life/status as well as other monitored data.”, and 

the flight control system comprising a guidance system configured to 10control (controlling) movements of the vehicle based on the computed differences in para;
“[0035] The movement/control is not swarm-based control in part because swarming UAVs can collide or have an inherent lack of safety and because the system 100 is designed to avoid random movements as want a flock or synchronized movements among the multicopters 130, 150. However, the inter-UAV communications 135 as processed and generated by the local control module allows each multicopter 150 to react safely to environment conditions such as increasing or direction-changing, wind and presence/movement of neighboring multicopters 130, 150 as crossing flight paths is allowed in the system 100 (e.g., may be required by flight paths 122). In other words, the onboard logic 160 acts to control the multicopter 150 movements so as to avoid collisions while attempting to stay generally on the flight path 174.”, and 

wherein 11the flight control system further comprises a terminal guidance system configured 12to automatically terminate flight upon detecting that the computed differences 13exceed an acceptable threshold in Fig. 3 steps 320+ as explained in, for example para;
“[0047] The process 300 may include an emergency stop cycle or subroutine 320. In the stop cycle 320, an ongoing (frequent periodicity) step 340 a heartbeat of the multicopter may he performed, to this step 340, the logic/processor onboard may transmit, an "alive" pulse/signal to the GCS and also determine its present position and other telemetry, which is also transmitted to the GCS via the back end communication channel. As part of step 340, a check is performed to determine a status of the back end channel to the GCS. The following are examples of multiple modes of failure that may result in different reactions; (a) show failure (e.g., missed waypoint) to which the system may respond by adapting to stay safe and continue flight; (b) front channel communication failure to which the system may respond by going to autonomous mode to stay safe and possibly cancel a show if needed; (c) back channel, communication failure to which the system may response by waiting for 

and wherein the terminal guidance system is further configured to: 
determine (determining) whether the autonomous vehicle is responding within acceptable parameters to effect the safe landing in Figure 3 step 324; and 
if the autonomous vehicle is determined not to be responding within acceptable parameters to effect the safe landing in step 326, switch (switching) to a velocity mitigation mode 328 of the autonomous vehicle in para:
“[0051] The e-stop cycle 320 may also be initiated when it is determined by the onboard control logic at 318 that the back end channel is down. In such a case, step 322 is performed to check the IMU and then determine at 324 whether the pitch or roll angle is greater than some preset acceptable limit (e.g., 15 to 30 degrees or more). If this pitch is not exceeded, the e-stop cycle 320 continues at 330 with landing the multicopter. If the pitch or roll angle is greater than the preset maximum at 324, the e-stop cycle 320 continues at 320 with stopping the motors and otherwise "disarming" the multicopter to place it in a disarmed state at 328 (at which point the multicopter will fall to the ground rather than gently landing as is the case at 330).”.

While it is considered that Stark appears to teach in figure 3 above, a “terminal guidance system” 300 configured 12to automatically terminate flight by effecting a safe landing 330 upon detecting that the computed differences 13exceed an acceptable threshold in step 324 as explained above.  If Applicant is of the opinion that Stark does not appear to expressly disclose wherein 11the flight control system further comprises a “terminal guidance system” configured 12to automatically terminate flight by effecting a safe landing upon detecting that the computed differences 13exceed an acceptable threshold then resort may be had to the teachings of Suiter below.  Wherein, it is understood that the limitation “terminal guidance system” as defined in the 

Suiter has an earliest effective filing date of 12/28/2012 and teaches in for example the figures reproduced below:

    PNG
    media_image4.png
    417
    786
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    423
    864
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    746
    484
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    759
    499
    media_image7.png
    Greyscale

And associated descriptive texts a terminal guidance system in Figure 7, i.e. a system that provides terminal guidance configured 12to automatically terminate flight (course correction possible) by effecting a safe landing (emergency landing) upon detecting that the computed differences 13exceed an acceptable threshold in for example:
The ABSTRACT:
“A system and related method for monitoring the performance of one or more autonomous unmanned aircraft (UA) includes a flight assistant for periodically determining the viability of an aircraft flight command, flight, or mission by comparing expected flight segment configuration and performance against at least actual performance. The flight assistant may trend actual performance as a function of differences in expected position and actual position and determine whether a flight command, flight, or mission may be performed or continued according to a hierarchy of user selectable detected anomalies or safety concerns. The flight assistant may report to an operator, controller, pilot, or monitor a rate of deviation, size of deviation, or change in the rate of deviation in accordance with a hierarchy based at least in part on flight segment, altitude, proximity to people or things.”

And Col 7, lines 12+ “An additional embodiment of the present invention may include a system wherein said hierarchy of selectable landing site preferences includes: a full service droneport with on-site emergency services and sufficient accommodations for payload manifest; a droneport with suitable runway and some on-site services; a droneport with hard surface runway of sufficient width and length; a droneport with an unpaved landing area; and where safety of citizens and property: (1) a highway and other road; (2) a field and other open area; (3) sloping and rough terrain with guidance between rocks, trees, and other ground obstructions; (4) bodies of water; and (5) other mixed consistency surfaces.”

Col. 9, lines 20+ “ FIG. 3 diagrammatically illustrates an UAS 300 departing from a droneport 302 for a destination airport 304 having landing pads 304a (runway). Depending on wind conditions the UAS 300 may be landing via any safe and standardized direction. In operation an UAS 300 may be expected to operate within an expected profile on a particular mission during flight operations (a flight plan or the like) and associated phases (segments) of flight. An UAS 300 on takeoff (306) and climb (308), in a preferred embodiment, will be considered in an unusual condition with even a slight deviation from the expected flight path (310). Corrective actions may be expected or prompted by the system when the unusual condition is detected. If the UAS 300 proceeds, for example, to a likely unusual condition the system of an embodiment of the present invention may abort the mission (eject a payload or the like) and/or land as safe as possible (or return to base (302) or a Should the UAS 300 appear to the system to be proceeding to a position (anticipated position) dangerous to the UAS, the system of an embodiment of the invention may initiate a UAS reconfiguration, flight plan cancellation or alteration, corrective action (or the like). An UAS 300 enroute (or transiting another less critical flight phase 312, 314) may deviate from expected position within a programmable range or the like before an embodiment of the present invention detects an unusual condition.” 

Col. 9, lines 54+ “An UAS 300 on takeoff and climb (306/308, FIG. 3), in a preferred embodiment, will be considered in an unusual condition with even a slight deviation (402) from the expected flight path 310. Corrective actions may be expected or prompted by the system when the unusual condition is detected. If the UAS 300 proceeds, for example, to a likely unusual condition the system of an embodiment of the present invention will attempt to correct course. Where the UAS 300 is unable to maintain safe operation as a result of performance or obstacles (both known and unknown during planning), various airspace requirements, conflicting pre-programmed goals, weather, micro-weather, convection currents, wake turbulence, mechanical turbulence, non-optimal UAS system performance, loading and weight-and-balance issues, traffic, social or operational concerns, and/or system failures an embodiment of the present invention may execute the safest mission abort possible under the circumstances. Thus, the success of any UAS mission may require a real-time (enroute) modification based upon the environment and conditions a particular UAS must traverse. In operation the present invention may be utilized to continuously monitor a single UAS 300 or a fleet of UAS.


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of performing a corrective action by terminating flight upon detecting computed differences 13exceeding an acceptable threshold and becoming an “unusual condition”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the drones of Stark would “automatically terminate their flight” when the offset error exceeds the threshold and land safely as taught by Suiter. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Suiter to the prior art of Stark as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Stark and Suiter above does not appear to expressly disclose the newly added limitations wherein the terminal guidance system is further configured to: if the autonomous vehicle is determined not to be responding within acceptable parameters to effect the safe landing, switch to a velocity mitigation mode to slow an uncontrolled descent of the autonomous vehicle.

It is considered that Stark appears to teach stopping the motors in Fig. 3, step 326 in response to the pitch angle not responding within acceptable parameters in step 324 as explained above.  This stopping of the motors appears to cause the multicopter to fall to the ground uncontrollably as explained in para [0051] “at which point the multicopter will fall to the ground rather than gently landing as is the case at 330”.  

Accordingly the combination of Stark and Suitor does not appear to expressly disclose the newly added limitations wherein the terminal guidance system is switch to a velocity mitigation mode to slow an uncontrolled descent of the autonomous vehicle.

Wong teaches a safety mechanism that connotes the claimed terminal guidance system for aerial vehicles in for example the figures below:

    PNG
    media_image8.png
    619
    466
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    527
    444
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    591
    457
    media_image10.png
    Greyscale

And associated descriptive texts including for example paras:
“[0005] As UAVs increasingly fly over locations where people are present, safety for those people is an important goal. Equipment malfunction, aerial hazards, and aerial maneuvers are examples of events which may result in a loss of propulsion.
[0006] A previous solution was to attach a parachute to the UAV. The parachute could be ejected via a wireless instruction sent by a pilot or a computing device that operated the UAV or by on-board monitoring systems. A problem with using a parachute is that the parachute can get tangled with propulsion units of the UAV during or after ejection of the parachute. Typical UAVs, e.g. multicopters, are devices that are naturally unstable, hence malfunctions can result in a tumbling vehicle. For example, a multicopter can flip during ejection of the parachute. The parachute could then get entangled with the 

a terminal guidance system 201 is further configured to: if the autonomous vehicle is determined not to be responding within acceptable parameters  to effect the safe landing, switch to a velocity mitigation mode, (i.e. wherein the airbags are deployed) to slow an uncontrolled descent of the autonomous vehicle in paras:
“[0019] The impact absorption device also helps slow the acceleration of the UAV during free fall. For instance, the UAV engulfed in two airbags will have significantly greater air resistance and so fall at a much slower velocity and acceleration than the UAV without two airbags. The resulting slower descent lowers the force of impact arising from contact with objects or the ground.

[0024] The frame 205 also has the components of the UAV that are used to perform flight operation of the UAV. For instance, the frame 205 has a control device 201 that has the components for performing flight operation either autonomously or based upon an instruction received from the remote control 104. The control device 201 also has sensors for detecting a UAV malfunction or other event in which the airbag should be deployed and one or more electromechanical actuators, e.g., valves, for activating the impact absorption device.
[0031] FIG. 4 illustrates the internal components of the control device 201 illustrated in FIGS. 2A, 2B, and 2C. The electronic control device 201 comprises a processor 401, a memory 402, a sensor 403, and an activator 404. The sensor(s) 403, e.g., accelerometer, altimeter, gyroscope, etc., provides data, e.g., an activation signal, to the processor 401 so that the processor 401 can determine if the UAV apparatus 102 has malfunctioned or otherwise experienced an event that warrants deploying airbags.” (Emphasis added).

Accordingly, the prior art references teach all of the claimed elements.


The combination of the known elements is achieved by a known method of switching to a velocity mitigation mode, i.e. airbags deployed, to slow an uncontrolled descent of the autonomous vehicle”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the multicopter/drones of Stark would deploy airbags to slow the fall to maximize the safety of people below the multicopters. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wong to the prior art combination of Stark and Suiter as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” And for the express benefit of increasing the safety of people in the vicinity of an uncontrolled drone.

Regarding claim 22 and the limitation the autonomous vehicle according to claim 21, wherein the flight 2control system guides movement of the vehicle without requiring external control 3input see Stark Figure 2 and para;
“[0038] The created show or task for the multiple UAVs is then exported to memory or other devices as shown at 207 for processing, with this "show" 

And Suiter with regard to automatically safely landing in Col. 7, lines 30+

“(46) An additional embodiment of the present invention may include a system wherein preparing a procedure for safely positioning said UAS in a landable configuration includes compliance with at least one of emergency level procedures, standard operating procedure, drift-down procedure, and obstacle avoidance procedure.” (Emphasis added).  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Suiter with regard to safely landing WHILE AVOIDING OBSTACLES to the prior art of Stark as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”



1Regarding claim 23 and the limitation the autonomous vehicle according to claim 21, wherein the 2navigation engine computes vectors, each vector representing movement from a 3current location to a next location according to the trajectory based on the 4computed differences and wherein the guidance system is configured to control 5the movements of the vehicle based on the vectors see for example, Stark para [0009] below wherein it is understood that “flight paths” connote the claimed “vectors”;
“[0009] When using multiple UAVs or flying robots to perform tasks, other control techniques have been used to allow their safe use. In some applications, collisions are an accepted risk of the control method, with the area under the 


2Atty Dkt. No. Regarding claim 24 and the limitation the autonomous vehicle according to claim 21, wherein the 2acceptable threshold for the computed differences defines a free flight corridor 3wherein when the computed differences exceed the acceptable threshold this 4indicates that the vehicle is outside the free flight corridor see Stark para [0017] below wherein it is understood that the recited “safety envelope” connotes the claimed “free flight corridor”;
“[0017] In some cases, the local control module of each of the UAVs operates to periodically compare a present position of the UAV with the fright plan and, based on the comparing, modifying control of the UAV. In these cases, the modifying of the control may include altering a flight speed or selecting a new way point in the flight plan as a target, way point for the UAV. In other cases, the local control, of each of the UAVs may operate to detect another one of the UAVs within a safety envelope about the UAV and, in response, operate a radio to communicate a collision warning message to the detected one of the UAVs to cause the detected one of the UAVs to alter its course to move out of the safety envelope. In some specific implementations, the UAVs are multicopters, and the local control module of each of the UAVs operates to detect pitch and roll of the multicopter and, when the pitch or the roll exceeds a predefined maximum, switches operations of the multicopter to a safe operating mode.”.  

	See also the teachings of Suiter above incorporated herein.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Suiter to the prior art of Stark as explained above as 


1 Regarding claim 25 and the limitation the autonomous vehicle according to claim 24, wherein the 2acceptable threshold changes in response to time or conditions thereby changing 3the size of the free flight corridor see Stark para;
“[0033] The fleet management component or module 114 acts to monitor the expected state 126 and the actual state 127 each of the flying objects 150. For example, the module 114 may compare a present position or traveling speed of a multicopter 150 with its expected state 126 (which may be defined by a flight path 122 or a choreographed and time-synchronized movement of UAVs 130 such as in a light or other aerial display/show). Based on this monitoring, the fleet management module 114 may make adjustments such as using the following priorities: localization (e.g., position of the multicopter 150 with respect to other UAVs/multicopters); environment (e.g., to adjust for high wind conditions or the like); safety (e.g., return the multicopter 150 to a safe location or operating mode if it or other UAVs are not operating as expected); show performance (e.g., adjust position, speed, or other operating parameters to meet show needs); fleet status; and operator convince/performance needs.”.  


1 Regarding claim 26 and the limitation the autonomous vehicle according to claim 26, further comprising 2on-board sensors, wherein the size of the free flight corridor changes based on 3information obtained by the on-board sensors see Stark para;
“[0060] For example, stronger winds may make it beneficial to speed up (or at least operate rotors of a multicopter) when moving against a strong head wind and to slow down when moving with the strong tail wind. The speed of the wind may be determined at the UAV with the local control module and sensors provided as part of the payload or the wind direction and speed information may be provided by the GCS to each of the UAV. In some case, flock control is preferred such that each UAV has its speeds adjusted commonly, e.g., each UAV runs at like flight speeds while moving in a like direction so as to appear to have synchronized and non-random movement.”.  


1 Regarding claim 27 and the limitation the autonomous vehicle according to claim 26, wherein the flight 2control system stores at least one alternative trajectory and further wherein the 3alternative trajectory is selected based on information obtained by the on-board 4sensors see Stark para;
“[0061] In some embodiment, each UAV acts independently to try to continue to follow its own flight plan. Each flight plan differs at least in the fact that each UAV begins at a differing start point or home and moves toward its first way point. To this end, each UAV is equipped as needed to determine its present three dimensional position that includes a latitude/longitude position (e.g., a GPS position or similar position data) along with its present altitude or height above the ground. The local control module uses this present position data to determine modify (if necessary) its present direction or heading to continue to move toward the next way point in its flight plan. This may involve changing it course and also its angle of attack to reach the desired height at the way point.”.  


1 Regarding claim 28 and the limitation the autonomous vehicle according to claim 27, wherein the on-board 2sensors include at least one on-board sensor selected from of the group of: an 3image sensor; and a proximity detector see Stark para;
“[0006] Due to their ease of both construction and control, multirotor aircraft are frequently used in model and radio control aircraft projects such as to provide a lower budget option for creating aerial photography and videos. In these implementations, the UAVs may carry as a payload one or more cameras and be remotely controlled to move over a targeted object or geographical area. Electronically controlled multicopters may be powered using a central lithium polymer or other battery driving brushless motors and propellers with control provided with an onboard flight controller/stabilization board selectively throttling the motors in response to control signals and that may be in communication with an operator (e.g., on the ground) using a radio controller unit.”.  


1 Regarding claim 29 and the limitation the autonomous vehicle according to claim 21, further comprising a 2show control system configured to be synchronized with a standard clock signal, 3wherein the show control system performs entertainment functions see Stark para;
flocks of UAVs that are useful for safely moving the UAVs in a synchronized or choreographed manner as may be useful in many entertainment applications to provide art aerial display with the UAVs.”.  


1 Regarding claim 30 and the limitation the autonomous vehicle according to claim 29, wherein the 2entertainment functions are selected from the group consisting of pyrotechnic, lighting, sound, smoke, flame, and releasable packages see Stark para;
“[0012] The following description provides a control method and system for controlling two to many UAVs, such as but not limited to multicopters, during synchronized flight. As an exemplary use, the control method and system may he used to provide a large, entertaining aerial light show. This may be useful for theme parks, outdoor concert venues, sports stadiums, and other settings to integrate a story ox other choreographed display that can amaze and surprise observers of the aerial display.

[0013] Aerial shows or displays, which often include lighting effects, are growing in popularity at many outdoor venues, and the control processes described herein may be used to control tens to hundreds of untethered, remotely controlled, flying objects (e.g., multicopters each with a show-based payload). As will become clear, the control method and system is useful to provide aerial shows by directing the flying objects in a safe and repeatable manner. In some cases, a single operator may be able to safely conduct and execute multiple coordinated flight paths and/or synchronized flight motions for snore than one UAV over an uncontrolled environment (e.g., where observers may walk or stand below the flying UAVs).

[0025] The control method may be implemented in a system with four general components or pieces; a fleet management station (or ground station); flying objects or UAVs; at least dual-path communications between the ground station and the UAVs (e.g., much of the description below highlights use of dual-channel communication but some embodiments may use three or more transceivers onboard a UAV (such as to provide a front channel (supervisory), a back channel (autonomous), and a show channel (lighting, payload actuators, and so on); and stage/show management. These four components or aspects of the control method/system are described below with reference to the figures.

[0044] In system 200, each of the flying objects 220 may be a multicopter that optionally may be modified to carry a variety of payloads (or units). For example, the payload may be one or more lights sources. The payload may include the communication devices, e.g., two or more radios discussed herein, to provide 


3Atty Dkt. No. Regarding claim 31 and the limitation the autonomous vehicle according to claim 29, wherein the 2entertainment functions are initiated without external input see Stark para;
“[0047] The process 300 may include an emergency stop cycle or subroutine 320. In the stop cycle 320, an ongoing (frequent periodicity) step 340 a heartbeat of the multicopter may he performed, to this step 340, the logic/processor onboard may transmit, an "alive" pulse/signal to the GCS and also determine its present position and other telemetry, which is also transmitted to the GCS via the back end communication channel. As part of step 340, a check is performed to determine a status of the back end channel to the GCS. The following are examples of multiple modes of failure that may result in different reactions; (a) show failure (e.g., missed waypoint) to which the system may respond by adapting to stay sate and continue flight; (b) front channel communication failure to which the system may respond by going to autonomous mode to stay safe and possibly cancel a show if needed;”.  


1 Regarding claim 32 and the limitation the autonomous vehicle according to claim 29, further comprising 2on-board sensors, wherein the entertainment functions are aborted based on 3information obtained by the on-board sensors see Stark para [0047] above “front channel communication failure to which the system may respond by going to autonomous mode to stay safe and possibly cancel a show if needed”.    


1 Regarding claim 34 and the limitation further comprising 2on-board sensors, wherein the terminal guidance system is configured to 3automatically terminate flight by identifying a landing location based on 4information obtained by the on-board sensors see Stark para [0047];


See also the teachings of Suiter above incorporated herein.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Suiter to the prior art of Stark as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”





1 Regarding claim 37 and the limitation the autonomous vehicle according to claim 21, wherein the vehicle is 2configured to return to base is response to receiving a return-to-base signal see Stark para [0068] below wherein “return to home” connotes the claimed “return to base”;
“[0068] As discussed with regard to FIG. 3, the local control module of each UAV may perform other functions to control its own flight to ensure safe operations. For example, the local control module uses a front end radio and a back end radio to communicate with the fleet manager module of the GCS. The status of these communication channels is monitored by the local control module, and, when either communication channel is detected to be lost (e.g., an expected receipt confirmation from the GCS is not received to a transmission of a telemetry data by a UAV), the local control module may react to this loss of communication by entering a safe operating mode (e.g., land, return to home, bold position, or the like).” (Emphasis added).  


1 Regarding claim 38 and the limitation the autonomous vehicle according to claim 21, wherein control 2determinations made internal to the vehicle are transmitted externally for 3monitoring and coordination with other vehicles see Stark Figure 2 and para;
“[0043] In some cases, a manual override (selectable switch, for example, on each radio 214) 216 is provided to allow an operator to signal 215 a particular multicopter 220 to switch to safe mode (e.g., to return to home, to safely drop to ground, and so on). The back end channel for communications is shown at 230 with each of the multicopters 220, which may have two or more radios as discussed with reference to FIG. 1, commutating telemetry or other data (e.g., GPS and altitude data via a mesh network) to the GCS 210 as shown to be relayed 233 via a wireless transceiver device 232 (e.g., with a range when working with UAV radios of about 1 mile). Each multicopter 220 may include a unique identifier or ID with their telemetry data (e.g., the same ID as used to associate a flight plan 208 with a particular multicopter 220).”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.
US 20160378121 A1 to Shue; ShyhPyng Jack teaches, inter alia, using “autorotation” of an aircraft to slow uncontrolled descent while determining a safe place to land based on the “autorotation” generated flight characteristics. 
US 8979023 B1 to Wang; Mingyu teaches, inter alia, deploying an airbag in response to a malfunction of an aerial vehicle.
WO 2015101978 A1 to ROZENBERG O teaches, inter alia an onboard emergency control unit which connotes the claimed terminal guidance system that deploys flaps to slow the uncontrolled descent of an aerial vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20211105